UNDER.SEAL

CHARLOTTE, NC

IN THE UNITED STATES DISTRICT COURT JUN 15 2024
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION US DISTRICT COURT

WESTERN DISTRICT OF NC

UNITED STATES OF AMERICA DOCKET NO. 3:21-CR-|54-FDW

UNDER SEAL

)
)
Vv. )
) ORDER TO SEAL THE INDICTMENT
)
)
)

ROBERT DALE ELLIS

 

UPON MOTION of the United States of America, by and through William T. Stetzer,
Acting United States Attorney for the Western District of North Carolina, for an order directing
that the Indictment, Motion to Seal and this Order be sealed, to protect the secrecy of the on-
going nature of the investigation in this matter until further order of this court,

IT IS HEREBY ORDERED that the Indictment, Motion to Seal and this Order, be
sealed until further order of this court.

The Clerk is directed to certify copies of this Order to the United States Attorney's
Office.

This the eth, of June, 2021.

 

Dark
UNITED STAT AGISTRATE JUDGE

Case 3:21-cr-00159-FDW-DCK Document 2 Filed 06/15/21 Page 1 of 1

 
